DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record).
LaRoche et al. discloses, as shown in Figures, a semiconductor device comprising:
	a substrate (Si, SiC, or sapphire substrate, 16);
	a dielectric region (BOX, 20, or 24) disposed above the substrate and having a cavity (30);
	a first transistor (12) disposed above the substrate and disposed in the cavity in the dielectric region, the first transistor comprising gallium nitride [0037];
	a second transistor (14) disposed above the substrate, the second transistor comprising a different semiconductor (silicon) than the first transistor [0037].
LaRoche et al. discloses the substrate comprising Si, SiC, or sapphire.  LaRoche et al. does not disclose the substrate comprising diamond.  However, Takagi discloses a semiconductor device comprising a substrate (110) comprises Si, SiC, sapphire, or diamond.  Note Figures and [0073] 

Regarding claim 3, LaRoche et al. and Takagi disclose the dielectric region is disposed between the first transistor and the second transistor [Figures].

Regarding claim 8, LaRoche et al. and Takagi disclose the first transistor is disposed adjacent to the second transistor on the diamond substrate [Figures].

Regarding claim 9, LaRoche et al. and Takagi disclose the second transistor comprises silicon [0037].

Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record) and further in view of Inoue et al. (PN 9,954,087, of record).
Regarding claim 2, LaRoche et al. and Takagi disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al. and Takagi further disclose the first transistor is a GaN transistor.  LaRoche et al. and Takagi do not disclose the GaN transistor comprises a high electron mobility transistors (HEMT).  However, Inoue et al. discloses a GaN transistor comprising HEMT.  Note Figures and Col. 1, lines 17-25 of Inoue et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the 

Regarding claim 4, LaRoche et al. and Takagi disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al. and Takagi do not disclose the first transistor further comprises a nucleation layer disposed above the diamond substrate, a buffer layer disposed above the nucleation layer, and a channel layer disposed above the buffer layer.  However, Inoue et al. discloses a transistor comprises a nucleation layer (2) disposed above a substrate (1), a buffer layer (3) disposed above the nucleation layer, and a channel layer (4) disposed above the buffer layer.  Note Figures of Inoue et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first transistor of LaRoche et al. and Takagi comprising comprises a nucleation layer disposed above the diamond substrate, a buffer layer disposed above the nucleation layer, and a channel layer disposed above the buffer layer, such as taught by Inoue et al. in order to further reduce a leak current component and to achieve improvement in a break-down voltage and to enhance a carrier confinement effect of a channel to improve pinch-off characteristics.

Regarding claim 7, LaRoche et al., Takagi and Inoue et al. disclose the first transistor further comprises:
	a source terminal (6) disposed above the channel layer;
	a drain terminal (7) disposed above the channel layer; and
	a gate terminal (8) disposed above the channel layer.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record) and Inoue et al. (PN 9,954,087, of record) and further in view of Green et al. (PN 8,946,776, of record).
Regarding claim 5, LaRoche et al., Takagi and Inoue et al. disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al., Takagi and Inoue et al. do not disclose the first transistor further comprises a barrier layer disposed above the channel layer, and a cap layer disposed above the barrier layer.  However, Green et al. discloses a transistor comprising a barrier layer (108) disposed above a channel layer (106/107), and a cap layer (110) disposed above the barrier layer.  Note Figures of Green et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of LaRoche et al., Takagi and Inoue et al. comprising a barrier layer disposed above the channel layer, and a cap layer disposed above the barrier layer, such as taught by Green et al. in order to lower gate leakage and to provide protection for the channel and barrier layer during subsequent processing steps.

Regarding claim 6, LaRoche et al., Takagi, Inoue et al. and Green et al. disclose:
	the buffer layer (3) comprises aluminum gallium nitride [Col. 46, lines 5-6];
	the channel layer (4) comprises gallium nitride [Col. 46, lines 6-7];
	the barrier layer (108) comprise at least one of aluminum gallium nitride or indium aluminum nitride [Col. 3, line 60 – Col. 4, line 2]; and
	the cap layer (110) comprises gallium nitride [Col. 3, line 60 – Col. 4, line 2].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record) and further in view of Wholey et al. (US 2013/0134560, of record).
LaRoche et al. and Takagi disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al. and Takagi do not disclose the semiconductor device further comprising one or more passive components disposed above the diamond substrate and coupled to at least one of the first transistor or the second transistor.  However, Wholey et al. discloses a semiconductor device comprising one or more passive components disposed above the diamond substrate and coupled to at least one of the first transistor or the second transistor.  Note Figures and [0021] of Wholey et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of LaRoche et al. and Takagi comprising one or more passive components disposed above the diamond substrate and coupled to at least one of the first transistor or the second transistor, such as taught by Wholey et al. in order to have the desired circuit.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record) and further in view of Mostov et al. (PN 9,608,577, of record).
Regarding claim 11, LaRoche et al. and Takagi disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al. and Takagi do not disclose the semiconductor device comprises a radio frequency front-end (RFFE) integrated circuit (IC), wherein the RFFE IC comprises a power amplifier, and wherein the power amplifier comprises the first transistor.  However, Mostov et al. discloses a semiconductor device 

Regarding claim 12, LaRoche et al., Takagi and Mostov et al. disclose the RFFE IC comprises a switch, and wherein the switch comprises the second transistor [Col. 28, lines 14-57].

Regarding claim 13, LaRoche et al., Takagi and Mostov et al. disclose the RFFE IC comprises control logic (498) and wherein the control logic comprises the second transistor [Col. 28, lines 14-57].

Regarding claim 14, LaRoche et al., Takagi and Mostov et al. disclose the control logic comprises complementary metal-oxide-semiconductor (CMOS) logic [Col. 28, lines 14-57].

Regarding claim 15, LaRoche et al., Takagi and Mostov et al. disclose the RFFE IC comprises a low noise amplifier (LNA) and wherein the LNA comprises at least one of the first transistor or the second transistor [Col. 2, line 54 – Col. 3, line 3, Col. 7, lines 49-56].

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRoche et al. (US 2013/0082281, of record) in view of Takagi (US 2012/0273799, of record) and further in view of Sheppard et al. (US 2006/0019435).
Regarding claim 21, LaRoche et al. and Takagi disclose the claimed invention including the semiconductor device as explained in the above rejection.  LaRoche et al. and Takagi do not disclose the first transistor further comprises a barrier layer comprising aluminum gallium nitride having from 20 to 30% aluminum.  However, Sheppard et al. discloses a transistor comprising a barrier layer (22) comprising aluminum gallium nitride having from 20 to 30% aluminum (25%, [0041].  Note Figures of Sheppard et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of LaRoche et al. and Takagi comprising a barrier layer comprising aluminum gallium nitride having from 20 to 30% aluminum, such as taught by Sheppard et al. in order to further lower the gate leakage.

Regarding claim 22, LaRoche et al. discloses, as shown in Figures, a semiconductor device comprising:
	a substrate (Si, SiC, or sapphire substrate, 16);
	a first transistor (12) disposed above the substrate, the first transistor comprising gallium nitride [0037];
	a second transistor (14) disposed above the substrate, the second transistor comprising a different semiconductor (silicon) than the first transistor [0037].
LaRoche et al. discloses the substrate comprising Si, SiC, or sapphire.  LaRoche et al. does not disclose the substrate comprising diamond.  However, Takagi discloses a semiconductor device comprising a substrate (110) comprises Si, SiC, sapphire, or diamond.  Note Figures and [0073] 
LaRoche et al. and Takagi disclose the first transistor comprising GaN transistor [0037].  LaRoche et al. and Takagi do not disclose the first transistor further comprises:
	a nucleation layer disposed above the diamond substrate;
	a buffer layer disposed above the nucleation layer;
	a channel layer disposed above the buffer layer;
	a barrier layer disposed above the channel layer, the barrier layer comprising aluminum gallium nitride having from 20 to 30% aluminum; and
	 a cap layer disposed above the barrier layer.
However, Sheppard et al. discloses a GaN transistor comprises:
	a nucleation layer (not shown, [0035]) disposed above the diamond substrate;
	a buffer layer (not shown, [0035]) disposed above the nucleation layer;
	a channel layer (20) disposed above the buffer layer;
	a barrier layer (22) disposed above the channel layer, the barrier layer comprising aluminum gallium nitride having from 20 to 30% aluminum (25%, [0041]; and
	 a cap layer (24) disposed above the barrier layer.
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first transistor of LaRoche et al. and Takagi comprising the above limitations, such as taught by Sheppard et al. in order to form the device with high power, high temperature and/or high frequency and, thus, to achieve a high frequency performance.

Response to Arguments
8.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
It is argued, at pages 6-7 of the Remarks, that the Examiner ignores a key difference between Takagi and the claimed subject matter in that the substrate in the claimed subject matter is used for a transistor with gallium nitride and another transistor with a  different semiconductor, such that Takagi fails to provide a basis for using diamond as a substrate where a transistor with gallium nitride and another transistor with a different semiconductor are disposed above the substrate, as recited in the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As in this case, LaRoche et al. discloses all of the claimed limitations including the substrate comprising Si, SiC, or sapphire.  LaRoche et al. does not disclose the substrate comprising diamond.  However, Takagi discloses a semiconductor device comprising a substrate (110) comprises Si, SiC, sapphire, or diamond.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of LaRoche et al. comprising diamond, such as taught by Takagi since Si, SiC, sapphire and diamond are commonly used as the substrate and they are interchangeable.

It is argued, at page 7 of the Remarks, that various substrate materials described in Takagi are not merely interchangeable components of a semiconductor device because the substrate can In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, LaRoche et al. discloses the compound semiconductor device comprises the substrate comprising Si, SiC, or sapphire.  Takagi, in the same field of endeavor, also discloses the compound semiconductor device comprises the substrate comprising Si, SiC, sapphire, or diamond.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of LaRoche et al. comprising diamond, such as taught by Takagi since Si, SiC, sapphire and diamond are commonly used as the substrate and they are interchangeable.

Since Applicant’s claims 1, 3 and 8-9 did not overcome the rejection over the LaRoche et al. in view of Takagi references, the remaining claims still not over the rejection over the combination of LaRoche et al. and Takagi in view of Inoue et al., Green et al., Wholey et al. and/or Mostov et al.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897